
	

113 HR 804 IH: Smarter Than Sequester Defense Spending Reduction Act
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 804
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Mr. Coffman
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To cancel the 251A sequester for the revised security
		  category and to provide for a reduced spending plan with respect to the
		  Department of Defense, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smarter Than Sequester Defense
			 Spending Reduction Act.
		2.FindingCongress can keep the faith with those who
			 have sacrificed for our Nation, avoid cuts that harm our strategic posture, and
			 still achieve spending reduction by implementing targeted reforms instead of
			 allowing haphazard spending cuts to happen through sequestration.
		3.Cancellation of
			 251A sequester and implementation of reduced spending plan for the Department
			 of DefenseSection 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding
			 at the end the following:
			
				(12)Notwithstanding the requirements of this
				section, an order by the President to carry out a sequestration under
				paragraphs (7) or (8) with respect to the revised security category shall have
				no force or effect.
				(13)Notwithstanding
				any other provision of law, the Department of Defense shall formulate and
				implement a plan to reduce spending over the 10-year period beginning on the
				date of enactment of this Act. Such plan shall include a reduction in
				spending—
					(A)of not less than $100,000,000,000 by
				adopting sea swap policies relating to rotating crew for cruisers,
				destroyers, and amphibious ships;
					(B)of not less than $53,000,000,000 by
				replacing the current 88,000 military personnel who perform clearly
				commercial-type activities at military bases with 62,000 local civilian
				contractors instead, and reducing end strengths to reflect such
				replacement;
					(C)of not less than $52,500,000,000 by
				transferring 65,000 members of the Armed Forces serving on active duty to the
				National Guard and Reserve, respectively, and modifying the end strengths to
				reflect such transfer;
					(D)of not less than $52,000,000,000 by
				reducing total planned spending on Other Procurement by the Army,
				Navy, and Air Force;
					(E)of not less than $36,700,000,000 by
				reducing the number of Department of Defense civilian employee positions by
				100,000 through retirement and voluntary attrition;
					(F)of not less than $20,000,000,000 by
				removing all Brigade Combat Teams and tactical aircraft assets, as well as the
				personnel maintaining and supporting them, from European deployment;
					(G)of not less than $15,000,000,000 by
				reducing spending on contractor augmentees;
					(H)of not less than $9,000,000,000 by reducing
				planned spending on experimental fuel procurement;
					(I)of not less than $7,100,000,000 by
				consolidating the management of the Army and Air Force Exchange Service, the
				Navy Exchange Service Command, and the Marine Corps exchanges and creating
				efficiencies to provide savings;
					(J)of not less than $7,000,000,000 by
				postponing procurement of the Ground Combat Vehicle by the Army until at least
				2023;
					(K)of not less than $4,600,000,000 by
				establishing a unified medical command;
					(L)of not less than $3,000,000,000 by delaying
				refurbishment of the Abrams tank for at least 3 years;
					(M)of not less than $1,800,000,000 by reducing
				annual spending on all military bands to $200,000,000 for 10 years;
					(N)of not less than $800,000,000 by reducing
				the total number of general officers and flag officers; and
					(O)of not less than $150,000,000,000 through
				annual reductions in spending initiated by the Department of Defense through
				reducing programs and activities which do not contribute significantly to
				military
				capability.
					.
		
